*717MEMORANDUM ***
Luis Medina-Gonzalez petitions for review of the final order of the Board of Immigration Appeals denying his appeal and finding him removable by reason of having been convicted of an “aggravated felony,” pursuant to 8 U.S.C. § 1227(a)(2)(A)(iii). For the reasons stated in our published opinion in Park v. INS, 252 F.3d 1018 (9th Cir.2001), we find that Petitioner’s offense is an “aggravated felony” and that we therefore lack jurisdiction to review his petition.
PETITION DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.